DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 2, “213” labelled as “the directional light control filter” should be changed to --211--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shriver (US 6290359).
	As to claims 1 and 18, Shriver discloses the claimed subject matter, including a chroma key light source (21, 121, Figs. 1, 5, column 4 lines 4, 43-45, column 5 lines 5-8, column 7 line 62); a display surface, that can be used as projector screen for displaying projected media for viewing by the in-person audience, the display surface being at least partially transparent to the chroma key light (portal mirror 17 or 117; column 4, lines 17-19: portal mirror 17 is only partially silvered, a portion of the intensity of the image projected on the overhead display 16 reflects out to the audience; please note that "can be used as projector screen" does not appear to limit the claim's scope); a camera disposed on an opposing side of the display surface to the chroma key light source, wherein the camera is configured to receive chroma key light for use in generating a composite image for the remote audience (camera 25 or 125; column 7 line 57- column 8 line 54); and a directional light control filter, configured to reduce chroma key light 
	As to claim 16, the claimed filter is disclosed by Shriver (18, Fig. 1, column 4 lines 16-58).
	As to claim 17, the claimed projector is disclosed by Shriver (column 1 lines 15-20, column 4 lines 6-23).
As to claims 19 and 20, the claimed limitations are disclosed by Shriver (Figs. 2, 5 and 6, column 2 line 16-column 3 line 18, column 5 lines 9-25, column 7 line 32-column 8 line 63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shriver (US 6290359) in view of Sobel (US 20080043100).
As to claims 3-6, Shriver does not show the variations of the directional light control filter.  However, Sobel shows these variations of the light control filter (Figs. 2, 3, paragraphs 0029-0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light control filter (partial silvering) of Shriver by using the variations of light control filters as taught by Sobel to provide more ambient light absorption, in order to improve the contrast of the screen.

Allowable Subject Matter
Claims 2 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama (US 6674485 B2) discloses an apparatus and method for image compositing.
Monjo (US 6490006 B1) shows a chroma key system for discriminating between a subject and a background of the subject based on a changing background color.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.



/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
March 26, 2022